In an action to set aside a judgment of divorce and a separation agreement, the plaintiff husband appeals from an order of the Supreme Court, Nassau County (Murphy, J.), dated May 13, 1986, which granted the defendant wife’s motion for summary judgment dismissing the complaint, and also granted her a protective order with respect to the plaintiffs discovery requests.
Ordered that the order is affirmed, with costs.
The defendant’s motion for summary judgment was properly granted since the plaintiff failed to set forth evidentiary facts sufficient to support his claim (see, Zuckerman v City of New York, 49 NY2d 557). Furthermore, the plaintiffs action is barred by laches because the plaintiff knew or should have known of the divorce and chose to do nothing for 15 years, and the defendant remarried in the belief that the divorce was valid (see, Krieger v Krieger, 25 NY2d 364; Matter of Guido, 81 AD2d 614). Bracken, J. P., Brown, Rubin and Spatt, JJ., concur.